t c memo united_states tax_court wiley m elick and sharon elick petitioners v commissioner of internal revenue respondent wiley m elick dds inc petitioner v commissioner of internal revenue respondent docket nos filed date joseph j dadich for petitioners steven mitchell roth for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner wiley m elick dds inc ’s petitioner and petitioners dr and mrs wiley m elick’s elicks federal_income_tax after concessions we must decide four issues the first issue is whether petitioner’s payments for purported management fees in and are deductible under sec_162 we hold that they are not second we must decide whether business_losses the elicks claimed for and years at issue are subject_to the passive loss limitation under sec_469 we hold that they are third we must decide whether petitioner and the elicks are each liable for accuracy-related_penalties under sec_6662 we hold that they are the fourth issue is whether the elicks are liable for the late- filing addition_to_tax for we hold that they are findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner’s principal_place_of_business was in hanford california when it filed the petition the elicks resided in california when they filed the petition i dental practice petitioner is a dental practice specializing in pediatric dentistry the elicks were petitioner’s sole shareholders and board members the elicks were also each salaried employees for petitioner dr elick was a full-time dentist for petitioner all section references are to the internal_revenue_code code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner also employed dalanda mcgee as its bookkeeper and office manager petitioner paid ms mcgee a salary and issued her forms w-2 wage and tax statement for and dr elick also owned and operated surgitek outpatient center inc surgitek surgitek is a dental surgery facility adjacent to petitioner’s facility ii the management agreement petitioner explored creating an employee_benefit_plan in a professional advised dr elick to establish a company to manage petitioner’s operations a stock ownership plan benefiting petitioner’s employees would purchase the company stock from dr elick the fees generated by management services would fund the employee_benefit_plan dr elick set up the proposed structure with the professional’s assistance dr elick became the sole owner of an existing corporation sd management group inc sdg sdg established an employee_stock_ownership_plan esop to benefit petitioner’s employees the esop then purchased from dr elick all of the sdg stock dr elick served as sdg’s only officer and board member sdg then entered into an agreement to manage petitioner’s operations management agreement sdg agreed to among other things produce annual capital operating and cashflow budget plans investigate and document in writing customer complaints develop policies and procedures recruit supervise and train petitioner’s employees perform fiscal services and ensure regulatory compliance petitioner agreed in exchange to pay sdg management fees equal to between and of petitioner’s monthly gross_receipts petitioner was obligated to pay sdg within days of each month’s end dr elick executed the management agreement for both parties dr elick caused surgitek to enter into a similar agreement with sdg sdg did not have any paid employees during and dr elick entered into a written_agreement to be a co-employee of petitioner and sdg employment agreement dr elick executed the employment agreement on behalf of sdg and himself it was sdg’s only written employment contract in effect during and iii management of petitioner’s operations dr elick practiced dentistry full time for petitioner during and ms mcgee continued to work full time for petitioner and performed many functions that sdg was to provide third parties performed payroll services and compliance training during and petitioner paid sdg dollar_figure for and dollar_figure for collectively management fees these amounts equaled of petitioner’s annual gross receipts for and for sdg never issued to petitioner monthly invoices dr elick determined the amount of management fees petitioner paid petitioner paid sdg at the fiscal year’s end surgitek paid sdg dollar_figure in surgitek did not compensate sdg in and no other entity paid sdg in or iv petitioner’s federal_income_tax returns a return preparer prepared and petitioner filed forms u s_corporation income_tax return for and petitioner claimed business_expense deductions for the management fees dr elick told the return preparer the amounts petitioner had paid sdg the return preparer did not verify the accuracy of those numbers or review any documents confirming those amounts v the elicks’ losses from other entities the elicks jointly filed form sec_1040 u s individual_income_tax_return for each of the years at issue the elicks filed their joint_return in date after the filing deadline the elicks reported ordinary business_losses from st jon aircraft llc for the years at issue and from willow creek farms llc and charity properties llc for and collectively claimed losses the elicks reported ordinary_income from surgitek for the years at issue vi deficiency notices petitions and the elicks’ motion to amend respondent issued separate deficiency notices to petitioner and the elicks respondent disallowed the management fee deductions petitioner claimed for and respondent also determined against petitioner accuracy-related_penalties under sec_6662 petitioner timely filed a petition with this court respondent disallowed the elicks’ claimed losses under sec_469 respondent determined against the elicks accuracy-related_penalties under sec_6662 and the late-filing addition_to_tax under sec_6651 for the elicks timely filed a petition with this court the elicks alleged that the claimed losses were not subject_to passive loss limitations because they met the material_participation requirements the elicks moved to amend their petition shortly before trial to allege surgitek was a passive_activity they sought to offset the claimed losses against surgitek’s income the court denied the motion because it was untimely opinion we must decide whether petitioner demonstrated that the management fees were ordinary and necessary business_expenses we then consider whether the elicks’ claimed losses are subject_to passive loss limitations we then must consider the accuracy-related_penalties and addition_to_tax respondent imposed we begin with the burden_of_proof i burden_of_proof petitioner bears the burden of proving that respondent’s determination of the deficiencies set forth in the deficiency_notice is incorrect see rule a 290_us_111 moreover the commissioner’s determination is normally presumed correct and the taxpayer bears the burden of proving that the determination is incorrect see rule a welch v helvering u s pincite the burden_of_proof on factual issues may shift to the commissioner however where the taxpayer complies with all requirements of sec_7491 neither petitioner nor the elicks argue sec_7491 shifts the burden_of_proof to respondent and we find that neither petitioner nor the elicks met the requirements for sec_7491 accordingly petitioner and the elicks each carry the burden_of_proof ii deduction for management fees we now consider whether petitioner was entitled to deduct the management fees as a business_expense under sec_162 a ordinary and necessary tax deductions are a matter of legislative grace and taxpayers must satisfy the specific statutory requirements for the item claimed rule a 503_us_79 292_us_435 generally a taxpayer may deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 whether an expense satisfies sec_162 is generally a question of fact 320_us_467 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a common or frequent transaction in the type of business involved 308_us_488 a necessary expense is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 aff’d 777_f2d_662 11th cir we have found management fees to be an ordinary_and_necessary_expense in some circumstances see eg wy’east color inc v commissioner tcmemo_1996_136 other times we have not see eg fuhrman v commissioner tcmemo_2011_236 a taxpayer must demonstrate that management services were actually rendered see sec_1_162-7 income_tax regs see also 108_tc_147 am sav bank v commissioner 56_tc_828 weekend warrior trailers inc v commissioner tcmemo_2011_105 wy’east color inc v commissioner tcmemo_1996_136 a necessary expense need not be absolutely essential 380_f2d_786 9th cir it must be reasonable however in amount id the reasonableness concept has particular significance in dealings between related parties fuhrman v commissioner tcmemo_2011_236 b whether management fees were necessary respondent contends that the management fees were unnecessary because sdg did not provide any management services petitioner argues that it demonstrated the management fees were necessary we agree with respondent petitioner failed to show that sdg rendered any services in fact petitioner offered no documentation reflecting that sdg performed any services for petitioner sdg agreed to provide various services that petitioner never demonstrated it received eg annual budget operating and marketing plans further petitioner acknowledged that third parties provided services sdg was to provide in addition petitioner never provided contemporaneous_records corroborating it received any services petitioner contends that the management agreement shows the services sdg purportedly provided the management agreement however only indicates the services sdg agreed to perform the management agreement does not demonstrate sdg performed any services benefiting petitioner petitioner never received monthly invoices the management agreement required nor did petitioner pay sdg monthly the record reflects that petitioner and sdg disregarded most terms of the management agreement petitioner contends dr elick’s and ms mcgee’s testimonies demonstrated each provided service on sdg’s behalf we disagree dr elick testified he was acting as a sdg employee when he directed ms mcgee to manage all aspects of petitioner’s operations we need not accept a taxpayer’s self-serving testimony when corroborative evidence is absent beam v commissioner tcmemo_1990_304 citing 87_tc_74 aff’d without published opinion 956_f2d_1166 9th cir and the characterization that dr elick was a co-employee is inconsistent with his full-time employment as petitioner’s dentist sdg never compensated dr elick and there is no record of his duties or the hours he performed management services moreover he did not testify that he performed any other management service petitioner never corroborated that dr elick performed services as a sdg employee likewise petitioner failed to establish ms mcgee performed services as a sdg employee ms mcgee performed the same duties and functions before and during and there are again no records showing ms mcgee performed any services as a sdg employee ms mcgee was paid only by petitioner during and we find that neither dr elick nor ms mcgee provided petitioner any services on behalf of sdg petitioner contends that the management fees were reasonable because respondent stipulated in its view that surgitek’s fees paid to sdg were reasonable indeed a stipulation may be treated as a conclusive admission rule e petitioner argues that it is inconsistent to find some fees for similar service unreasonable while others reasonable see 77_tc_881 respondent stipulated the amounts surgitek paid sdg not that they were reasonable even if respondent had conceded that those fees were reasonable it does not relieve petitioner from demonstrating it received services see id pincite in sum petitioner has not demonstrated that sdg provided any services the record reflects that certain services were performed by petitioner’s employees or third parties not sdg and petitioner did not show it received any other services that the management agreement obligated sdg to provide petitioner has not demonstrated that the management fees were necessary or reasonable petitioner demonstrated no correlation between the dollar_figure in management fees or nearly of its gross annual revenue and the services purportedly performed accordingly we find that petitioner has not established that any management fees were necessary or reasonable we sustain respondent’s determination iii whether claimed losses are subject_to passive loss limitations we now consider respondent’s determination that the elicks’ claimed losses were subject_to the passive loss limitations the deduction of passive_activity_losses is generally suspended sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities over the aggregate income from all passive activities for the taxable_year sec_469 a passive_activity includes the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 respondent determined that the claimed losses were subject_to sec_469’s limitations the elicks alleged in the petition that they met the material_participation requirements for the claimed losses the elicks now acknowledge that they did not actively participate in those activities rather they contend that they should have been permitted to offset the claimed losses against the surgitek income we disagree the elicks reported income from surgitek for the years at issue the elicks moved to amend the petition shortly before trial to allege that surgitek was incorrectly characterized as an active activity and that the claimed losses should be offset against that income respondent argued that the proposed amendment was untimely and would be prejudicial see rule a we agreed with respondent accordingly the elicks are precluded from offsetting the claimed losses against the surgitek income consequently the elicks have not demonstrated they are entitled to the business_losses under sec_469 we therefore sustain respondent’s determination iv penalties and addition_to_tax respondent imposed accuracy-related_penalties under sec_6662 against petitioner and the elicks respondent also imposed an addition_to_tax against the elicks for late filing the return for we address each in turn a accuracy-related_penalties we now consider the accuracy-related_penalties under sec_6662 that respondent determined against petitioner for and and against the elicks for the years at issue a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things negligence or a substantial_understatement_of_income_tax sec_6662 and the commissioner has the burden of production and must come forward with sufficient evidence that it is appropriate to impose a penalty with respect to the liability of any individual sec_7491 see 116_tc_438 the taxpayer bears the burden_of_proof as to any defense to the accuracy-related_penalty sec_7491 rule a higbee v commissioner t c pincite negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs we note that sec_7491 does not apply to corporate taxpayers see 126_tc_191 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge experience and education of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs petitioner respondent argues petitioner did not make a reasonable attempt to comply with the code we agree petitioner did not provide any credible_evidence that it received services yet claimed dollar_figure in expenses for management fees nor did petitioner show that it respected the terms of the management agreement petitioner did not therefore act with ordinary and reasonable care petitioner argues that the reasonable_cause exception applies it suggests that it relied on a qualified adviser when dr elick established sdg and petitioner entered into the management agreement petitioner emphasizes that adviser’s credentials respondent asserts that the adviser is irrelevant because he only arranged the esop and did not review petitioner’s tax returns for and respondent further argues that petitioner’s return preparer never advised the management fees were necessary or reasonable thus petitioner cannot rely on guidance from the return preparer we agree with respondent petitioner was advised in regarding sdg and the management agreement respondent challenged the management fee deductions claimed for and petitioner did not demonstrate that a professional advised it that the management fees were necessary or reasonable rather the record demonstrates that dr elick determined the annual management fee he then provided that amount to his return preparer there is no indication that dr elick provided his return preparer all necessary information to determine whether the management fees satisfied the requirements of sec_162 nor is there any indication that any_tax professional audited those amounts or determined that the management fees were necessary or reasonable see 115_tc_43 aff’d 299_f3d_221 3d cir we find that petitioner did not act under the relevant facts and circumstances with reasonable_cause and in good_faith with respect to and we therefore hold petitioner liable for the accuracy-related_penalties under sec_6662 the elicks the elicks do not challenge that they failed to materially participate in the passive activities and the record does not reflect that the elicks made a reasonable attempt to comply with the code respondent has therefore met his burden of production the elicks have not argued or shown that they acted with reasonable_cause or in good_faith we find therefore that the elicks did not act under the relevant facts and circumstances with reasonable_cause and in good_faith with respect to the years at issue we accordingly hold that the elicks are liable for the accuracy-related_penalties under sec_6662 b addition_to_tax for late filing we next turn to whether the elicks are liable for the late-filing addition_to_tax under sec_6651 for the late-filing addition_to_tax is imposed for failure_to_file a tax_return on or before the specified filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 the commissioner has the burden of production with respect to an addition_to_tax sec_7491 higbee v commissioner t c pincite to meet this burden the commissioner must produce sufficient evidence establishing that it is appropriate to impose the addition_to_tax see higbee v commissioner t c pincite if the commissioner meets his burden then the taxpayer bears the burden of proving that the late filing was due to reasonable_cause and not willful neglect id pincite respondent determined that the elicks are liable for the late-filing addition_to_tax regarding the return for the elicks acknowledge that they filed the return late respondent has accordingly met his burden the elicks argue nevertheless that they acted with reasonable_cause and without willful neglect because they were waiting for a third party to issue a schedule_k-1 partner’s share of income deductions credits etc of a form_1065 respondent argues that the elicks failed to show reasonable_cause we agree with respondent a taxpayer is responsible for timely filing returns and may not passively wait for a third party to provide documentation feldman v commissioner tcmemo_1993_17 aff’d 20_f3d_1128 11th cir see also 42_fedclaims_698 late-filing addition_to_tax imposed against taxpayer that passively waited for third party to issue schedule_k-1 the elicks failed to establish that they actively sought the information or that they were unable to reasonably estimate their tax petitioners did not corroborate testimony that they requested the information we will therefore sustain the late-filing addition_to_tax we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered under rule in docket no decision will be entered for respondent in docket no
